 1
 2
 3
 4
 5
 6
 7
 8
 9               IN THE UNITED STATES DISTRICT COURT
10           FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12
                                               Case No. CV 17-7821 JFW (MRW)
13   BRIAN G.,
14                     Plaintiff,
                                               ORDER ACCEPTING FINDINGS
15                v.                           AND RECOMMENDATIONS OF
                                               UNITED STATES MAGISTRATE
16   NANCY A. BERRYHILL, Acting                JUDGE
     Commissioner of Social Security,
17
                       Defendant.
18
19
20         Pursuant to 28 U.S.C. § 636, the Court reviewed the Complaint, the records
21   on file, and the Report and Recommendation of the United States Magistrate
22   Judge. Further, the Court has engaged in a de novo review of those portions of the
23   Report to which Plaintiff has objected. The Court accepts the findings and
24   recommendation of the Magistrate Judge.
25
26
27
28
 1        IT IS ORDERED that Judgment be entered in favor of Defendant.
 2
 3
 4   DATE: November 7, 2018            ___________________________________
                                       HON. JOHN F. WALTER
 5
                                       UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                          2
